DETAILED ACTION
This office action is in response to communications filed on May 4, 2022, concerning application number 16/760,194.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the claims was filed on May 4, 2022.
Claims 1-9, 16, 18-22, and 31 were cancelled. Claims 32-43 were newly added.
Claims 10-15, 17, 23-30, and 32-43 are currently pending,
Allowable Subject Matter
Claim 10-15, 17, 23-30, and 32-43 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of Christ et al. (WO 2013/034757, hereinafter “Christ”) and Chung (US PG PUB 2014/0290774) is the closest art to the claimed invention, except the combination does not disclose the work surface securing mechanism comprising at least one clamping nut which in use is located under a work surface, wherein the at least one clamping stud is located in the at least one threaded bore in the outer body and in a threaded bore in the at least one clamping nut. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753